Exhibit 99.1 United States Bankruptcy Court Southern District of New York X In re: : Chapter 11 : K-V Discovery Solutions, Inc. et al.: : Case No.12-13346 (ALG) : Debtors. X Jointly Administered Monthly Operating Report for the Period From August 4, 2012 to August 31, 2012 Debtors' Address: 2280 Schuetz Road St. Louis, Missouri 63146 Telephone:(314) 645-6000 Debtors' Attorneys: Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, New York 10019 Telephone:(212) 728-8000 This Monthly Operating Report ("MOR") has been prepared solely for the purposes of complying with the monthly reporting requirements applicable in these Chapter 11 cases and is in a format that the Debtors believe is acceptable to the United States Trustee.The financial information contained herein is limited in scope and covers a limited time period. Moreover, such information is preliminary and unaudited, and is not prepared in accordance with accounting principles generally accepted in the United States ("GAAP"). I declare under penalty of perjury that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Thomas S. McHugh September 21, 2012 Thomas S. McHugh Chief Financial Officer K-V Pharmaceutical Company - 1 - In re K-V DISCOVERY SOLUTIONS, INC., et al. Case No. 12-13346 Debtors. Reporting Period: 8/4/12 - 8/31/12 1 Federal Tax I.D.# 13-1587982 CORPORATE MONTHLY OPERATING REPORT File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy of the report to any official committee appointed in the case. (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the reports for Southern District of New York.) REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 x Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1 (CON'T) x Copies of bank statements x Cash disbursements journals x Statement of Operations MOR-2 x Balance Sheet MOR-3 x Status of Post-petition Taxes MOR-4 x x Copies of IRS Form 6123 or payment receipt (See Notes to MOR 4) x Copies of tax returns filed during reporting period (See Notes to MOR 4) x Summary of Unpaid Post-petition Debts (See Notes to MOR 4) MOR-4 x Listing of Aged Accounts Payable (See MOR 7) x Accounts Receivable Reconciliation and Aging MOR-5 x Taxes Reconciliation and Aging (See MOR 7) MOR-5 x Payments to Insiders and Professional MOR-6 x Post Petition Status of Secured Notes, Leases Payable MOR-6 x Debtor Questionnaire MOR-7 x Makena® Performance Metrics x 1 Each of the Debtors filed a voluntary petition for relief under chapter 11 of title 11 of the U.S. Bankruptcy Code on August 4, 2012.Unless otherwise noted herein, all information presented in this MOR is for the post-petition period of August 4, 2012 through August 31, 2012. - 2 - NOTES TO MONTHLY OPERATING REPORT The Monthly Operating Report includes activity from the following Debtors: Debtor Case Number K-V Discovery Solutions, Inc. 12-13346 K-V Pharmaceutical Company 12-13347 Ther-Rx Corporation 12-13348 K-V Generic Pharmaceuticals, Inc. 12-13349 Zeratech Technologies USA, Inc. 12-13350 DrugTech Corporation 12-13351 K-V Solutions USA, Inc. 12-13352 FP1096, Inc. 12-13353 General Notes: The financial statements and supplemental information contained herein are preliminary, unaudited, and may not comply in all material respects with accounting principles generally accepted in the United States ("GAAP").In addition, the financial statements and supplemental information contained herein represent consolidated information. The unaudited consolidated financial statements have been derived from the books and records of the Debtors and exclude activity for its non-debtor subsidiaries. This information has not been subject to certain procedures that would typically be applied to financial information in accordance with GAAP, and upon application of such procedures the financial information could be subject to changes, and these changes could be material. The financial information contained herein is presented on a preliminary and unaudited basis and remains subject to future adjustment.The Debtors are reviewing their books and records and other information on an ongoing basis to determine whether the financial statements should be supplemented or otherwise amended.The Debtors reserve the right to file, at any time, such supplements or amendments to the financial statements that form a part of this MOR.The financial statements should not be considered an admission regarding any of the Debtors’ income, expenditures or general financial condition, but rather, a current compilation of the Debtors’ books and records.The Debtors do not make, and specifically disclaim, any representation or warranty as to the completeness or accuracy of the information set forth herein. The unaudited consolidated financial statements contained herein have been prepared on a going concern basis and do not reflect or provide all of the possible consequences of the ongoing chapter 11 cases.Specifically, the unaudited consolidated financial statements do not present the amount which will ultimately be paid to settle liabilities and contingencies which may be required in these cases.As a result of the chapter 11 proceedings, the Debtors may take, or may be required to take, actions which may cause assets to be realized, or liabilities to be liquidated, for amounts other than those reflected in the unaudited consolidated financial statements. Certain footnote disclosures normally included in unaudited consolidated financial statements prepared in accordance with GAAP have been condensed or omitted.Preparation of the financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of expenses during the reporting period.The results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and may not necessarily reflect the consolidated results of operations and financial position of the Debtors in the future. - 3 - MOR-1: SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS 1 (Dollars in thousands) Debtor Case Number Cash Receipts K-V Discovery Solutions, Inc 12-13346 0 K-V Pharmaceutical Company 12-13347 $ Ther-Rx Corporation 12-13348 K-V Generic Pharmaceuticals, Inc 12-13349 0 Zeratech Technologies USA, Inc 12-13350 0 DrugTech Corporation 12-13351 0 K-V Solutions USA Inc 12-13352 0 FP1096, Inc 12-13353 0 Total Cash Receipts $ Debtor Case Number Cash 2 Disbursements K-V Discovery Solutions, Inc 12-13346 0 K-V Pharmaceutical Company 12-13347 $ ) Ther-Rx Corporation 12-13348 0 K-V Generic Pharmaceuticals, Inc 12-13349 0 Zeratech Technologies USA, Inc 12-13350 0 DrugTech Corporation 12-13351 0 K-V Solutions USA Inc 12-13352 0 FP1096, Inc 12-13353 0 Total Cash Disbursements $ ) Notes 1 – Cash is received and disbursed by the Debtors as described in the Debtors’ motion to approve continued use of their cash management system (which motion was granted on an interim basis pursuant to an order entered by the Bankruptcy Court on August 7, 2012) and is consistent with the Debtors’ historical cash management practices.All amounts listed are the balances reported by the bank as of the end of the reporting period.Copies of bank statements will be provided upon reasonable request in writing to counsel for the Debtors. 2 – Cash disbursements include $643 of outstanding checks. - 4 - MOR-1 (CON’T): BANK RECONCILIATIONS 1, 2, 3, 4, 5, 6 (Dollars in thousands) Debtor Case Number Bank and Account Description Bank Account No. Ending In Bank Balance K-V Pharmaceutical Company 12-13347 Fifth Third Money Market / Investment Account $ K-V Pharmaceutical Company 12-13347 Fifth Third / Nesher Escrow Account K-V Pharmaceutical Company 12-13347 Fifth Third Bank / Operating Account K-V Pharmaceutical Company 12-13347 Fifth Third / PDI Escrow Account K-V Pharmaceutical Company 12-13347 Bank of America / Payroll Account K-V Pharmaceutical Company 12-13347 Commerce Bank / Deposit Account K-V Pharmaceutical Company 12-13347 AMEX Centurion Bank / Certificate of Deposit 75 K-V Pharmaceutical Company 12-13347 Fifth Third Bank 2 DrugTech Corporation 12-13351 US Bank / DrugTech Custody Account 4 DrugTech Corporation 12-13351 Wells Fargo Bank/ DrugTech Operating Acct 1 $ Notes 1 – The Debtors have not included copies of their bank statements or cash disbursement journals due to the voluminous nature of these reports.Copies of the Debtors’ bank statements and cash disbursement journals will be provided upon reasonable request in writing to counsel for the Debtors. 2 –The Debtors reconcile their bank accounts on a monthly basis. 3 –The Debtors have excluded accounts with no balance as of the end of the reporting period. 4 –The Debtors’ bank balances exclude $643 of outstanding checks. 5 – The Debtors opened this bank account post-petition on August 28, 2012 in connection with a request for adequate protection by one of the Debtors’ utility service providers. 6 – This account was inadvertently identified in the Debtors’ motion to approve continued use of their cash management system as ending in 4187. - 5 - MOR-2: CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited; Dollars in thousands) For the Month Ended August 31, 2012 1 Net revenues $ Cost of sales Gross profit Research and development Selling and administrative Operating expenses Operating loss ) Interest, net and other Reorganization items, net Total other expense, net Loss from continuing operations before income taxes ) Income tax provision Net loss from continuing operations $ ) Notes 1 - The Debtors prepare their income statement on an accrual basis.Attempting to pro-rate accruals for the three-day prepetition period (August 1, 2012 through August 3, 2012) would be burdensome and time-consuming, and such efforts would produce potentially inaccurate or misleading financial information.Accordingly, the Debtors’ income statement, as set forth in this MOR, reflects the results of the Debtors’ operations for the entire month of August. - 6 - MOR-3: CONSOLIDATED BALANCE SHEET (Unaudited; Dollars in thousands) As of August 31, ASSETS Current Assets: Cash and cash equivalents $ Restricted cash Receivables, net Inventories, net Other current assets Income taxes receivable Total Current Assets Property and equipment, less accumulated depreciation Intangible assets, net Other assets Total Assets $ LIABILITIES LIABILITIES NOT SUBJECT TO COMPROMISE: Current Liabilities: Accounts payable $ Accrued expenses Other current liabilities Total Current liabilities Total Liabilities not subject to compromise Total liabilities subject to compromise Total Liabilities SHAREHOLDERS' DEFICIT Preferred Stock 0 Class A Common Stock Class B Common Stock Additional paid-in capital Accumulated deficit ) Less: Treasury stock ) Total Shareholders' Deficit ) Total Liabilities and Shareholders' Deficit $ - 7 - MOR-4: STATUS OF POST-PETITION TAXES 1, 2 (Dollars in thousands) Federal Beginning Tax Amount Withheld and/or Accrued Amount Paid Ending Tax Withholding $
